                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                     Case No. CR 12-40-GF-BMM

                 Plaintiff,
                                                     ORDER
 vs.                                           AMENDING JUDGMENT

 ARTHUR DION LONGEE,

               Defendant.

       Defendant Arthur Dion Longee having filed an Unopposed Motion to Amend

the Judgment and good cause appearing;

       IT IS HEREBY ORDERED that the Judgment (Doc. 125) shall be amended

to read as follows:

       “The Court recommends placement of Defendant at FCI Englewood, located

in Littleton, Colorado.”

       DATED this 15th day of January, 2020.




                                         1
